  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY REYNOLDS, et al.,     )
                             )
     Plaintiffs,             )
                             )      CIVIL ACTION NO.
     v.                      )       2:85cv665-MHT
                             )
ALABAMA DEPARTMENT OF        )
TRANSPORTATION, et al.,      )
                             )
     Defendants.             )

                           ORDER

    It is ORDERED as follows:

    (1) The motion to release contempt fine funds to

pay fees of special master (doc. no. 9336) is granted.

    (2) The clerk of the court is to arrange for the

release of funds as requested.

    DONE, this the 11th day of June, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
